      Case 4:18-cv-00575-WS-CAS Document 6 Filed 01/07/19 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

ADELAIDA HOFMANN, as Personal
Representative of the Estate of Michael
Hofmann, Minor Child A and Minor
Child B of Michael Hofmann, by and
Through their Mother and Natural
Guardian, ADELAIDA HOFMANN,

      Plaintiffs,

v.                                    CASE NO.: 4:18-cv-00575-WS-CAS

THE FLORIDA DEPARTMENT OF
CORRECTIONS, an agency of the State of
Florida, JOHN DOE INDIVIDUALS 1-10,
JOHN DOE COMPANIES AND CORPORATIONS
I-10, JOHN PALMER, in his individual capacity,

     Defendants.
____________________________________________/

            UNOPPOSED MOTION FOR EXTENSION OF TIME
              TO RESPOND TO PLAINTIFF’S COMPLAINT

      Defendant, the Florida Department of Corrections (FDC), through

undersigned counsel, moves this Court for an order extending the time within

which Defendant may respond to Plaintiff’s Complaint for an additional thirty days

from the date of this motion. In support, FDC provides as follows:

      1.     Plaintiff commenced this action on December 17, 2018 (Doc. 1 and

2).
       Case 4:18-cv-00575-WS-CAS Document 6 Filed 01/07/19 Page 2 of 3




      2.     FDC was served with the summons and complaint on the same date as

the action was commenced. (Doc. 3 and 4).

      3.     FDC’s response to the complaint is due to be filed on January 7, 2019.

      4.     Federal Rule of Civil Procedure 6(b)(1)(A) provides that the Court

may extend the time in which an act must be done, for good cause, if the request is

made before the original time expires. Similarly, the local rules require Court

approval to extend a deadline, even where, as here, the parties stipulate to the

extension of the deadline. N.D. Fla. Loc. R. 6.1.

      5.     Counsel for FDC requests the extension of time due to the difficulties

in adequately preparing a response in the initial time provided related to counsel’s

existing calendar and that service was made right before the year-end holiday

period.

      6.     FDC’s counsel has spoken with Plaintiff’s counsel, who is in

agreement with the extension of time sought herein.

      WHEREFORE, based on the foregoing grounds and authority, FDC

respectfully requests this Court enter an order granting an extension of time to

respond to Plaintiff’s Complaint for an additional thirty days from the date of this

motion.




                                          2
       Case 4:18-cv-00575-WS-CAS Document 6 Filed 01/07/19 Page 3 of 3




                       CERTIFICATE OF CONFERRAL

      Pursuant to N.D. Fla. Loc. R. 7.1(B), counsel for FDC has conferred with

counsel for Plaintiff, in a good faith effort to resolve by agreement the issues

raised, and counsel for the Plaintiff consents to the relief sought by FDC herein.




                                          s/Brian C. Keri
                                          BRIAN C. KERI (FBN 0087874)
                                          P.O. Box 13599
                                          Tallahassee, Florida 32317-3599
                                          Telephone: (850) 297-2222
                                          brianckeri@earthlink.net
                                          Attorney for Defendant


                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing has been
furnished by CM/ECF service to Ryan J. Andrews, Esquire, and Steven R.
Andrews, Esquire, 822 Monroe Street, Tallahassee, Florida 32303, on January 7,
2019.

                                              s/Brian C. Keri
                                              Brian C. Keri




                                          3
